Per Curiam.
This is a zoning case. The building inspector having refused a permit, prosecutors took an appeal to the board of adjustment. We gather from the return to the writ that that body took up the appeal in regular course, that counsel for prosecutors was heard, no one spoke in opposition, and that no evidence either pro or con was taken on the question whether the conditions were such as to make the enforcement of the ordinance unreasonable.
In Chancellor Development Co. v. Senior, 4 N. J. Mis. R. 633, followed in a number of later cases, it was said that the board of adjustment is to decide the question after hearing testimony. What it is to do if no testimony is offered is not laid down in that decision; but we apprehend that to overturn an adverse decision of the building inspector, some evidence should be proffered to show that he was wrong, and *906to overcome the presumption that the ordinance was reasonable in its application.
Apart from this, we have the constitutional amendment of 1927, passed since this application was made, and the act of 1928, chapter 274, in pursuance thereof. In view of this change in the law, the application, even though earlier in point of time than either, should be denied. Koplin v. South Orange, 142 Atl. Rep. 235; 6 N. J. Mis. R. 489.
The writ will therefore be dismissed.